        Case 1:20-cv-00492-AT Document 13-3 Filed 03/30/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


SPINRILLA, LLC,

       Plaintiff,

       v.                                          Civil Action No.
                                                   1:20-CV-00492-AT
RECORDING INDUSTRY
ASSOCIATION OF AMERICA, INC.,

       Defendant.


      DECLARATION OF TRACI CRIPPEN IN SUPPORT OF
  DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                FOR SUMMARY JUDGMENT

      I, Traci Crippen, have personal knowledge of the facts stated below and, under

penalty of perjury, hereby declare:

      1.     I am Vice President of Operations, Content Protection, for the

Recording Industry Association of America, Inc. (“RIAA”), a position I have held

since July 2019. Before that, I was a Senior Analyst, Online Anti-Piracy, for RIAA

for more than ten years. In total, I have worked for RIAA for more than twenty-two

years. I submit this declaration in support of Defendant’s Motion to Dismiss or, in

the Alternative, for Summary Judgment.
        Case 1:20-cv-00492-AT Document 13-3 Filed 03/30/20 Page 2 of 5




      2.     RIAA is a not-for-profit trade association whose member record

companies create, manufacture, and/or distribute the great majority of all legitimate

sound recordings produced and sold in the United States. RIAA’s member record

companies help to create the most vibrant music industry in the world.

      3.     A critical part of RIAA’s mission is to assist its member companies in

protecting their intellectual property in the United States and in fighting against

online and other forms of piracy.

      4.     In my capacity as Vice President of Operations, Content Protection, I

am responsible for supervising RIAA’s online notice and takedown operations,

which includes sending take-down notices to various websites and online services

regarding infringement of the copyrighted sound recordings owned or controlled by

RIAA’s members.

      5.     Spinrilla LLC (“Spinrilla”) is an online provider of mixtape music and

is one of the services to which RIAA has sent take-down notices. I am aware that

Spinrilla has filed a lawsuit against RIAA in which Spinrilla alleges that RIAA sent

a takedown notice for an audio file (identified in paragraph 43 of the Complaint) that

Spinrilla contends is not infringing. The audio file (the “Audio File”) is called “2

Minute Warning ft Detail and K-CI & JoJo (Chopped and Screwed),” by Big Sean




                                          2
        Case 1:20-cv-00492-AT Document 13-3 Filed 03/30/20 Page 3 of 5




and Jhene Aiko (TWENTY88). The Audio File appears at the following hyperlinked

location:

      https://spinrilla.com/songs/2480250-big-sean-and-jhene-aiko-twenty88-2-
      minute-warning-ft-detail-and-k-ci-jojo-chopped-and-screwed

      6.     A true and correct copy of a screenshot capturing the Audio File on this

webpage, taken on March 24, 2020, is attached hereto as Exhibit A.

      7.     The Audio File came to RIAA’s attention when one of our members,

Universal Music Group (“UMG”), included it in a list of files on the Spinrilla website

that UMG had identified as infringing UMG’s sound recording copyrights, and

requested that RIAA send a notice to Spinrilla asking that it be taken down.

      8.     The Audio File appears on Spinrilla as part of a mixtape called

“TWENTY88 (Chopped and Screwed).” Apart from the addition of the words

“Chopped and Screwed” at the end of each track title and the substitution of the word

“My” for “the” on the third track, the track list for that mixtape is identical to the

track list for the album “TWENTY88” by the hip hop duo TWENTY88, which is

exclusively distributed by Def Jam Recordings, one of UMG’s family of record

labels. Attached hereto as Exhibit B is a true and correct copy of a screenshot of the

Spinrilla website displaying this mixtape, taken on March 24, 2020. Attached hereto

as Exhibit C is a true and correct copy of the track list for the official, commercially-

released “TWENTY88” album.
                                           3
        Case 1:20-cv-00492-AT Document 13-3 Filed 03/30/20 Page 4 of 5




      9.     Of the eight audio files that make up the mixtape “TWENTY88

(Chopped and Screwed),” seven are currently disabled and no longer available to

stream or download.

      10.    In addition, the webpage for the mixtape “TWENTY88 (Chopped and

Screwed)” contains a lightly edited version of the official copyrighted album artwork

for the album “TWENTY88.” This infringing album artwork also appears in the

metadata of the Audio File. The artwork for the “TWENTY88 (Chopped and

Screwed)” mixtape as it appears on the Spinrilla service is displayed in the

screenshots of the Audio File and the mixtape, attached as Exhibits A and B. The

official copyrighted album artwork appears in Exhibit C.

      11.    My understanding, based on communications between RIAA and UMG

personnel, is that an employee of UMG’s content protection team listened to the

Audio File and determined that the opening section of the Audio File contained a

portion of the copyrighted sound recording “2 Minute Warning” by the artist

TWENTY88. In addition, the UMG employee determined that the concluding

section of the Audio File, which follows several minutes of silence, contained the

opening portion of the copyrighted sound recording “Talk Show” by the same artist.

“Talk Show” is the track that follows immediately after “2 Minute Warning” on the




                                         4
        Case 1:20-cv-00492-AT Document 13-3 Filed 03/30/20 Page 5 of 5




official commercially-released version of the “TWENTY88” album, as illustrated

by Exhibit C.

      12.    Upon learning of the Audio File from UMG, I listened to the Audio

File and determined that it infringed UMG’s copyrights. I also determined that, in

my belief, it did not qualify for the “fair use” exception to copyright infringement,

based on my knowledge of that exception.

      13.    Accordingly, on January 16, 2020, RIAA sent a takedown notice to

Spinrilla requesting that it remove the Audio File, along with 57 other infringing

audio files, from its platforms. A true and correct copy of this takedown notice is

attached hereto as Exhibit D.

      14.    As of the date of this Declaration, the Audio File remains available to

stream or download on Spinrilla. I am unaware of any facts indicating that the

Audio File was disabled or removed at any point.



I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

      Executed on March 30, 2020 in Washington, D.C.



                                                                Traci Crippen
